       Case: 1:20-cv-02728 Document #: 1 Filed: 05/05/20 Page 1 of 5 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GERRYLEN BROWN                                 )
                                               )
               Plaintiff,                      )
                                               )       Civil Action No. 20-cv-02728
               v.                              )
                                               )
ILLINOIS COLLECTION SERVICE,                   )
INC.,                                          )
                                               )
               Defendant.                      )       Jury Demanded

                                           COMPLAINT

       Plaintiff, Gerrylen Brown, brings this action under the Fair Debt Collection Practices Act,

15 U.S.C. § 1692, et seq. (“FDCPA”), and alleges:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA and

28 U.S.C. § 1331.

       2.      Venue is proper in this District because parts of the acts and transactions occurred

here and Defendant transacts substantial business here.

                                            STANDING

        3.      Plaintiff has suffered an injury in fact that is traceable to Defendant's conduct and

that is likely to be redressed by a favorable decision in this matter.

        4.     Specifically, Plaintiff suffered a concrete injury and harm as a result of

Defendant’s attempt to collect an alleged debt from her, by mailing her a letter that does not

correctly indicate the identity of the creditor to which the alleged debt is owed.




                                                   1
       Case: 1:20-cv-02728 Document #: 1 Filed: 05/05/20 Page 2 of 5 PageID #:2




                                             PARTIES

        5.     Plaintiff, Gerrylen Brown, (“Plaintiff”), is a resident of the state of Illinois from

whom Defendant attempted to collect a delinquent consumer debt allegedly owed for medical

services provided by University of Illinois Hospital & Health Science System. Plaintiff is thus a

“consumer” as that term is defined in 15 U.S.C. § 1692a(3) of the FDCPA.

        6.     Defendant, Illinois Collection Service, Inc. (“ICS”), is an Illinois corporation that

does or transacts business in Illinois. Its registered agent is John P Cronin, 8231 185th Street,

Tinley Park, Illinois, 60487.

        7.     ICS is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

        8.     ICS holds a collection agency license from the State of Illinois.

        9.     ICS regularly collects or attempts to collect defaulted consumer debts due or

asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the

FDCPA.

                                  FACTUAL ALLEGATIONS

        10.    Plaintiff incurred an alleged debt for medical care provided to her for personal

purposes, unrelated to any business purpose (“alleged debt”). The alleged debt is a “debt” as that

term is defined at § 1692a(5) of the FDCPA.

       11.     Due to her financial circumstances, Plaintiff could not pay the alleged debt, and

the alleged debt went into default.

       12.     ICS subsequently began collecting the alleged debt.

       13.     On or about May 1, 2019, ICS sent Plaintiff a collection letter (“Letter”) in an

attempt to collect the alleged debt. (Exhibit A, Collection Letter).




                                                  2
        Case: 1:20-cv-02728 Document #: 1 Filed: 05/05/20 Page 3 of 5 PageID #:3




          14.     The Letter conveyed information regarding the alleged debt, including an account

number and balance due on the alleged debt.

          15.     Plaintiff read the Letter.

          16.     The Letter was thus a “communication” as that term is defined at § 1692a(2) of

the FDCPA.

          17.     The Letter was ICS’s initial communication with Plaintiff regarding the alleged

debt.

          18.     The Letter reads in part as follows:

                  Re:             Gerrylen Brown
                  Client:         University of Illinois Hospital & Health Science System

(Ex. A, Letter)

          19.     The Letter does not define the role of the “client.”

          20.     The Letter directs that payment may be remitted to ICS.

          21.     The Letter does not identify any creditor to whom the debt is owed.

          22.     The Letter further indicates that upon written request by Plaintiff made within

thirty (30) days of receiving the notice, “this office will provide you with the name and address

of the original creditor, if different from the current creditor.” (Ex. A, Letter) (emphasis

added).

          23.     The Letter thus communicates the possibility that the current creditor and the

original creditor may be different.

          24.     Yet nowhere does the Letter identify a current creditor.

          25.     15 U.S.C. § 1692g of the FDCPA provides as follows:

                  (a) Notice of debt; contents

                  Within five days after the initial communication with a consumer in
                  connection with the collection of any debt, a debt collector shall, unless


                                                    3
         Case: 1:20-cv-02728 Document #: 1 Filed: 05/05/20 Page 4 of 5 PageID #:4




                the following information is contained in the initial communication or
                the consumer has paid the debt, send the consumer a written notice
                containing—

                . . . (2) the name of the creditor to whom the debt is owed. . . .

         26.    ICS has failed to effectively state the name of the current creditor, in violation of

15 U.S.C. § 1692g(a)(2).

         27.    A debt collector risks violating the FDCPA when it chooses its own language that

does not make clear the identity of the current creditor. Steffek v. Client Servs., No. 19-1491,

2020 U.S. App. LEXIS 1759, at *12 (7th Cir. Jan. 21, 2020) (requiring the debt collector to

identify clearly the name of the creditor to whom the debt is owed).

         28.    ICS’s collection communications are to be interpreted under the “unsophisticated

consumer” standard. Gammon v. GC Services, Ltd. Partnership, 27 F.3d 1254, 1257 (7th Cir.

1994).

                     COUNT I—FAIR DEBT COLLECTION PRACTICES ACT

         29.    Plaintiff re-alleges the above paragraphs as if set forth fully in this count.

         30.    ICS failed to effectively state the name of the current creditor to whom a debt is

owed, in violation of 15 U.S.C. § 1692g(a)(2).

                WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in

favor of Plaintiff and the class and against ICS as follows:

                A.      Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2);

                B.      Costs and reasonable attorney fees pursuant to 15 U.S.C. § 1692k(a)(3);

                C.      Such other or further relief as the Court deems proper.

                                                JURY DEMAND

                                         Plaintiff demands trial by jury.




                                                   4
Case: 1:20-cv-02728 Document #: 1 Filed: 05/05/20 Page 5 of 5 PageID #:5




                                                Respectfully submitted,

                                                By: s/Michael Wood
                                             One of Plaintiff’s Attorneys


   Michael Wood
   Celetha Chatman
   Community Lawyers Group, Ltd.
   20 N. Clark Street, Suite 3100
   Chicago, IL 60602
   Ph: (312) 757-1880
   Fx: (312) 265-3227
   cchatman@communitylawyersgroup.com




                                   5
